 



Exhibit 10.4

Dear Cendant Worldwide Associates with LTIP Awards:

Our recent announcement that Cendant will soon transform into 4 separate
publicly traded companies (the “Transaction”) is huge news for our shareholders
and the financial markets, but we are also aware that this is significant news
for all of our worldwide employees. Mr. Silverman, the Senior Management Team,
and the Cendant Board of Directors realize that significant changes and extra
effort lie directly ahead for our key management employees.

The first step in our communication and retention plan is to provide you with
information regarding our planned treatment of your outstanding Long Term
Incentive Plan (“LTIP”) awards in connection with the Transaction. By providing
you with special vesting for your 2003, 2004 and 2005 annual LTIP awards
(including special interim grants for new hires and welcome grants for acquired
business units), Senior Management and the Board of Directors expect that you
will remain focused on your daily operational duties, provide extra effort
toward restructuring and preparing Cendant for the Transaction, and maintain a
positive and encouraging posture for the benefit of your direct report
employees, all of this notwithstanding your questions and uncertainties
regarding the future.

Cendant’s Compensation Committee has approved special vesting rights for all
participants as follows:

(1) Upon completion of the Transaction, 50% of all unvested outstanding LTIP
awards which had not previously vested will become vested; and

(2) the remaining 50% of unvested outstanding LTIP awards will become vested at
the earlier of six months following completion of the Transaction and
December 31, 2006.

For these purposes, performance-based awards (including dividend equivalent
units relating to restricted stock units) will vest at 100% attainment of Total
Unit Growth targets (the Compensation Committee has determined that completion
of the Transaction will not constitute a “Change of Control” within the meaning
of the LTIP plan documents, and thus awards relating to “above-target”
attainment of Total Unit Growth will not vest and will be cancelled upon
completion of the Transaction).

Depending on how the Transaction is ultimately structured, awards may vest (and
the “above target” portion may be cancelled) at earlier times, but so long as
the Transaction is completed by December 31, 2006, awards will not vest any
later than as described above. Also, awards scheduled to vest at earlier times
in accordance with regular vesting schedules will vest in accordance with those
regular vesting schedules. If for any reason the Transaction is not completed by
December 31, 2006, the existing terms of your award will continue to apply.

Generally, you will receive the special vesting described above only if you
remain employed with Cendant (or one of the newly created entities) through each
of the respective vesting dates. However, you will receive the special vesting
if, during the pendency of the Transaction (or

 



--------------------------------------------------------------------------------



 



following its completion), your employment terminates because of your death or
Disability (as defined in the applicable LTIP plan documents) or your employment
is terminated by Cendant (or one of the newly created entities) because of the
elimination of your position in connection with the Transaction. You will not
receive the special vesting if, prior to the applicable vesting date, you resign
from your employment or you are terminated for below-expectation job performance
or a violation of the Cendant Code of Conduct.

Finally, to receive the special vesting, you must execute the acknowledgement
and consent below (which will evidence your consent to the terms and conditions
set forth in this letter, including the cancellation of all of your LTIP awards
relating to the “above-target” attainment of Total Unit Growth as described
above). Please return a signed copy of the acknowledgement and consent to:

Cendant Corporation
One Campus Drive
Parsippany, New Jersey USA

At this crucial and exciting time in Cendant’s history, Senior Management thanks
each of you for your continued attention towards building and creating
stockholder value and entrusts that you will view next 12 to 18 months as a
unique and special opportunity to be part of a team of “Company Founders.” This
is not the end of Cendant, but an exciting new beginning.

            Very truly yours,
 
          Terry Conley,    
Executive Vice President, Human Resources
and Corporate Services
   

ACKNOWLEDGEMENT AND CONSENT

I hereby acknowledge and consent to the treatment of my outstanding LTIP awards
as set forth above.

 

       
Signature:

Name:
Date:

 